DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 8, 11, 14 and 17 are objected to because of the following informalities:
Claims 1, 8 and 14 each appear to have the same typo and line 8 of claim 1, line 9 of claim 8 and line 9 of claim 14 are assumed to recite, “…and sealing against the peripheral surfaces…”
Claims 5, 11 and 17 each appear to have two periods at the end of the claim.
Claims 5, 11 and 17 appear to have typos and it is believed they should read, “…each filter element that engages with…” and “…to secure the replaceable filter element is position.”
Claim 14 appears to have a typo and it is believed line 4-5 should read, “…a plurality of 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitation "integral external rounded polygon shaped sealing surface".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 1, line 6-7 is assumed to recite, “…an integral external rounded polygon shaped sealing surface…” and claims 3 and 4 are assumed to recite, “…the integral external rounded polygon shaped sealing surface…”
Claim 3 recites, “the female cavity”. As claim 2 recites a plurality of female cavities, it is unclear to which female cavity claim 3 is referring. For examination purposes claim 3 is assumed to recite, “a respective one of the female cavities”. Claims 10 and 15 have the same issue and the same assumption is made with regard to these claims.
Claim 10 recites the limitation "integral external rounded polygon shaped sealing surface".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 8, line 7-8 is assumed to recite, “…an integral external rounded polygon shaped sealing surface…” and claim 10 is assumed to recite, “…the integral external rounded polygon shaped sealing surface…”
Claims 15 and 16 recite the limitation "integral external rounded polygon shaped sealing surface".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 1, line 7-8 is assumed to recite, “…an integral external the integral external rounded polygon shaped sealing surface…”
	The addition claims are rejected as depending from one of the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al. US 2015/0336041 and Pastori US 2017/0030384.

	Claim 1, Hatfield teaches a filter assembly comprising: a filter element housing plate (44) positioned between a high and low pressure side of the assembly and the filter element housing plate having female cavities (46), replaceable filter elements (26) within the filter assembly, each filter element having an endcap (70) with an integral external shaped sealing surface (65, 108) engaging a peripheral surface of an 
	Pastori teaches a filter assembly comprising: a filter element housing plate (2) having a cavity and a replaceable filter element within the filter assembly, the filter element having an endcap with an integral rounded polygon shaped sealing surface (11) engaging peripheral surfaces of the cavity of the filter element housing plate and sealing against the peripheral surfaces (fig. 1-15). It would have been obvious to one of ordinary skill in the art to use the rounded polygon shape of Pastori because the shape prevents relative displacement between the container (housing plate) and cartridge which could damage the sealing element (paragraph 8).
	Claims 2-4, Hatfield further teaches the filter element housing plate includes a plurality of female cavities, each selectively receiving a filter element therein (fig. 1); each end cap having the integral sealing surface is sized to fit into the female cavities of the housing plate and have an outer O-ring seal (65, 108) seal against a side of a respective one of the female cavities (fig. 1); and each endcap having the integral sealing surface has a bottom thereof rest upon a ledge of the female cavity (fig. 2).

Claims 8-10, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al. US 2015/0336041, Pastori US 2017/0030384 and Burns et al. US 2013/0025246.

	Pastori teaches a filter assembly comprising: a filter element housing plate (2) having a cavity and a replaceable filter element within the filter assembly, the filter element having an endcap with an integral rounded polygon shaped sealing surface (11) engaging peripheral surfaces of the cavity of the filter element housing plate and sealing against the peripheral surfaces (fig. 1-15). It would have been obvious to one of ordinary skill in the art to use the rounded polygon shape of Pastori because the shape prevents relative displacement between the container (housing plate) and cartridge which could damage the sealing element (paragraph 8).
	Burns teaches a filter assembly comprising: a filter element housing plate (62) comprising an inner and outer circular array of female cavities configured to receive a replaceable filter element therein (fig. 3). The use of circular array of cavities is well 
Claim 10, Hatfield further teaches each end cap having the integral sealing surface is sized to fit into the female cavities of the housing plate and have an outer O-ring seal (65, 108) seal against a side of a respective one of the female cavities and each endcap having the integral sealing surface has a bottom thereof rest upon a ledge of the female cavity (fig. 1-2).
Claim 14, Hatfield teaches a filter assembly comprising: a housing (22),  a filter element housing plate (44) positioned between a high and low pressure side of the assembly and the filter element housing plate includes a plurality of female cavities (46), a plurality of replaceable filter elements (26), each filter element having an endcap (70) with an integral external shaped sealing surface (65, 108) engaging a peripheral surface of an associated female cavity of the filter element housing plate and sealing against the peripheral surfaces of the female cavity of the filter element housing plate (fig. 1-2, paragraph 43, 46, 48). Hatfield teaches the endcap can match the shape of the female cavity and that the endcap may have various shapes (paragraph 49) but does not specifically teach the recited rounded polygon shaped sealing surface, or a cylindrical housing.
	Pastori teaches a filter assembly comprising: a filter element housing plate (2) having a cavity and a replaceable filter element within the filter assembly, the filter 
	Burns teaches a filter assembly comprising: a cylindrical filter housing (50), a filter element housing plate (62) comprising an inner and outer circular array of female cavities configured to receive a replaceable filter element therein (fig. 3). The use of a cylindrical housing is well known in the art as demonstrated by Burns and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 15 and 16, Hatfield further teaches each end cap having the integral sealing surface is sized to fit into the female cavities of the housing plate and have an outer O-ring seal (65, 108) seal against a side of a respective one of the female cavities and each endcap having the integral sealing surface has a bottom thereof rest upon a ledge of the female cavity (fig. 1-2).
Claims 19 and 20, Hatfield does not teach a handle or an inner and outer array of female cavities. Burns further teaches an endcap including a handle and the housing plate includes an inner and outer array of female cavities (fig. 1, 3). The use of handles and the recited inner and outer arrays are all well known in the art as demonstrated by .

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al. US 2015/0336041 in view of Pastori US 2017/0030384 as applied to claim 4 above, and further in view of Olson et al. US 2006/0016767.

	Claims 5 and 6, Hatfield in view of Pastori teaches the filter assembly of claim 4 but does not teach a latch.
	Olson teaches a filter assembly comprising: a filter element housing plate (200) having a female cavity (230) and a replaceable filter element (300) within the female cavity, the housing plate includes a latch (240) for each filter element that engages with and secures onto an endcap of the filter element to secure the filter element in position and each endcap includes a mating element configured to engage with and secure the latch in an operative position (fig. 1-12, paragraph 38). It would have been obvious to one of ordinary skill in the art to use the latch and mating element of Olson because they allow the filter elements to be removable retained within the female cavities (paragraph 38).
	Claim 7, Hatfield does not teach the endcap having a handle. Providing a handle on an endcap of a filter element is well known in the art as demonstrated by Olson (fig. .

Claims 11-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al. US 2015/0336041, Pastori US 2017/0030384 and Burns et al. US 2013/0025246 as applied to claims 10 and 15 above, and further in view of Olson et al. US 2006/0016767.

	Claims 11, 12, 17 and 18, Hatfield in view of Pastori and Burns teaches the filter assembly of claims 10 and 15 but does not teach a latch.
	Olson teaches a filter assembly comprising: a filter element housing plate (200) having a female cavity (230) and a replaceable filter element (300) within the female cavity, the housing plate includes a latch (240) for each filter element that engages with and secures onto an endcap of the filter element to secure the filter element in position and each endcap includes a mating element configured to engage with and secure the latch in an operative position (fig. 1-12, paragraph 38). It would have been obvious to one of ordinary skill in the art to use the latch and mating element of Olson because they allow the filter elements to be removable retained within the female cavities (paragraph 38).
	Claim 13, Hatfield does not teach the endcap having a handle. Providing a handle on an endcap of a filter element is well known in the art as demonstrated by both Burns (fig. 1) and Olson (fig. 5, handle 310) and would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778